DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2, 4, 8-9, 11, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baveja et al. (US 10,103,995 B1) and further in view of Lee et al. (US 10,382,401 B1). 
Re Claim 1, 8 & 15, Baveja teaches an information processing device comprising: 
a virtualizer configured to operate as a proxy of hardware on the hardware; (Baveja; FIG. 1-3 Col. 9 Ln. 50 – Col. 13 Ln. 54; A service appliance (virtualizer) operated as proxy of a hardware device.) 
at least one virtual machine configured to function as a part of a process control system on the virtualizer; (Baveja; FIG. 1-3 Col. 9 Ln. 50 – Col. 13 Ln. 54; A virtual machine function as a part of the service appliance (virtualizer).) 
Baveja does not explicitly suggest an address duplication determiner configured to determine duplication of an address on an external network when the external network is connected to the hardware; and an address duplication manager configured to cut a connection between the virtual machine and the external network when the duplication of the address is detected.  
However, in analogous art Lee teaches an address duplication determiner configured to determine duplication of an address on an external network when the external network is connected to the hardware; and (Lee; FIG. 1-29; Col. 8 Ln. 18- Col. 9 Ln. 29, Col. 17 Ln. 56 – Col. 18 Ln. 60, Col. 46 Ln. 8 – Col. 47 Ln. 6; The embodiment(s) detail determining a cloned/duplicated endpoint (IP address) in a cloud environment.) 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Baveja in view of Lee to detect duplicate addresses for the reasons of securing communication between endpoints in a local area network. (Lee Abstract) 

Re Claim 2, 9 & 16, Baveja-Lee discloses the information processing device according to claim 1, wherein the address duplication manager connects the virtual machine to the external network to be capable of communicating with each other when the duplication of the address is not detected. (Lee; FIG. 25-29; Col. 57 Ln. 59 – Col. 61 Ln. 15; The embodiment(s) detail communication when address duplication is not detected.) 

Re Claim 4, 11 & 18, Baveja-Lee discloses the information processing device according to claim 1, further comprising: 
a virtual switch controller configured to block or filter communication between the virtual machine and the external network of which addresses are duplicated to cut the communication between the virtual machine and the external network of which the 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Baveja in view of Lee to detect duplicate addresses for the reasons of securing communication between endpoints in a local area network. (Lee Abstract) 

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baveja et al. (US 10,103,995 B1), in view of Lee et al. (US 10,382,401 B1) and further in view of CLARK (US 2010/0257269 A1). 
Re Claim 3, 10 & 17, Baveja-Lee discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: a virtual machine monitor configured to acquire an address of the virtual machine, wherein the address duplication determiner determines the duplication of the address acquired by the virtual machine monitor.  
However, in analogous art, CLARK teaches further comprising: 
a virtual machine monitor configured to acquire an address of the virtual machine, (CLARK; FIG. 1-4; ¶ [0015]-[0024]; The embodiment(s) detail configuring addresses of a virtual machine.) 
wherein the address duplication determiner determines the duplication of the address acquired by the virtual machine monitor. (CLARK; FIG. 1-4; ¶ [0015]-[0024]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-Lee in view of CLARK to determine address duplication for the reasons of offloading and replicating virtual machines. (CLARK Abstract) 

Claim(s) 5-7, 12-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baveja et al. (US 10,103,995 B1), in view of Lee et al. (US 10,382,401 B1) and further in view of Brown et al. (US 2015/0128245 A1). 
Re Claim 5, 12 & 19, Baveja-Lee discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: an address setting changer configured to change the address of the virtual machine of which the address is duplicated, wherein the address duplication determiner determines duplication of an unassigned address on the external network to determine whether the unassigned address has already been used, and wherein the address setting changer sets the unassigned address as an address of the virtual machine of which the address is duplicated when the duplication of the address is not detected as a result of the determination of the duplication of the unassigned address.  
However, in analogous art, Brown teaches further comprising: 
an address setting changer configured to change the address of the virtual machine of which the address is duplicated, (Brown; FIG. 1-6; ¶ [0044]-[0079]; The embodiment(s) detail changing IP address of duplicated virtual machines.) 

wherein the address setting changer sets the unassigned address as an address of the virtual machine of which the address is duplicated when the duplication of the address is not detected as a result of the determination of the duplication of the unassigned address. (Brown; FIG. 1-6; ¶ [0044]-[0079]; The setting of addresses to virtual machines, duplications and detection.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-Lee in view of Brown to detect duplication for the reasons of matching and assigning IP addresses to virtual machines. (Brown Abstract). 

Re Claim 6, 13 & 20, Baveja-Lee discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: a notifier configured to notify an outside that the duplication of the address is detected.  
However, in analogous art, Brown teaches further comprising: 
a notifier configured to notify an outside that the duplication of the address is detected. (Brown; FIG. 1-6; ¶ [0044]-[0079]; The notification of address duplication.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-Lee in view of Brown to detect 

Re Claim 7 & 14, Baveja-Lee discloses the The information processing device according to claim 1, yet does not explicitly suggest further comprising: a link monitor configured to detect that the external network is connected to the hardware, wherein the address duplication manager instructs the address duplication determiner to determine the duplication of the address when the link monitor has detected that the external network is connected to the hardware.
However, in analogous art, Brown teaches further comprising: 
a link monitor configured to detect that the external network is connected to the hardware, (Brown; FIG. 1-6; ¶ [0044]-[0079]; The system monitor and detect connections and transmissions to an external network.) 
wherein the address duplication manager instructs the address duplication determiner to determine the duplication of the address when the link monitor has detected that the external network is connected to the hardware. (Brown; FIG. 1-6; ¶ [0044]-[0079]; The system determine if an address is duplicated and connected to cloud/external network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-Lee in view of Brown to detect duplication for the reasons of matching and assigning IP addresses to virtual machines. (Brown Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brandwine et al. 						(US 2016/0080317 A1)
Systems and method are provided for using proxy addresses to manage communications sent between virtual machine networks hosted by a substrate network.
Klink et al. 							(US 2012/0063458 A1)
A method and apparatus allow multiple virtual machines to share the same IP address on an external network address space. The virtual machines reside on one or more physical host computer systems.
Musiri et al. 							(US 2010/0174811 A1) 
A virtual computing environment comprising virtual machines may be created to clone a computing environment for testing purposes. To provide an accurate testing environment, the network configuration of the cloned computing environment may be preserved in the virtual computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457